department of the treasury internal_revenue_service washington d c date number release date cc pa cbs rcgrosenick gl-119911-01 uil memorandum for t keith fogg associate area_counsel richmond cc sb rch from joseph w clark senior technician reviewer branch cbs subject offers in compromise for exempt and abandoned property this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue do the provisions of sec_7122 apply when the service consents to release its lien for a discharged tax period upon payment of less than the full value of its interest in property subject_to the lien conclusion amounts discharged in bankruptcy are accounted for by abatement under sec_6404 rather than compromise under sec_7122 facts a task force under the insolvency manager for area is developing uniform area- wide procedures for collection from exempt abandoned or excluded_property where a notice_of_federal_tax_lien was filed and where the underlying tax_liability is discharged in bankruptcy as explained in notice cc-2001-014 abatements made pursuant to sec_6404 to account for bankruptcy discharges do not invalidate otherwise proper assessments nor extinguish otherwise proper liabilities when a tax_liability is discharged in bankruptcy the service still may enforce a surviving tax_lien against property which is exempt abandoned or excluded from the bankruptcy_estate in some cases you note the service may wish to accept less than the full value of its interest in the property because levy or seizure is impractical or may result in severe financial hardship you ask if the service releases its tax_lien in such cases whether that action is subject_to the offer_in_compromise provisions of sec_7122 gl-119911-01 law and analysis a discharge order in bankruptcy discharges the debtor from a personal obligation to pay and creates an injunction barring creditors from attempting to collect discharged debts from the debtor personally b c a the discharge does not destroy the pre-petition liability however 501_us_78 111_sct_2150 a bankruptcy discharge extinguishes only one mode of enforcing a claim -- namely an action against the debtor in personam see also in re conston 181_br_769 d del collecting cases when the service learns of a taxpayer's discharge from bankruptcy the insolvency function tax examiner or bankruptcy specialist evaluates the taxpayer's various tax_liabilities to decide which have been discharged by the bankruptcy see generally irm describing procedures for evaluating and processing discharge if the insolvency employee decides that the costs of working the case do not warrant collection of the amounts involved then the insolvency employee must bring the balance due in each discharged tax_liability module to zero by inputting adjusting credit transaction codes tcs to offset whatever debit tcs were used to account for the liabilities because the service’s accounting system is designed so that a prior transaction is never erased or extinguished or eliminated from the record the abatement always takes the form of a credit transaction entered to bring the balance due to zero adjustments made to account for bankruptcy discharges are abatements made pursuant to sec_6404 a sec_6404 adjustment is caused by the service’s decision that despite sec_6301's direction to collect taxes it is not in the public interest to collect a particular liability because of the costs involved sec_6404 authorizes the service to abate the unpaid portion of any assessment when the service decides under uniform rules prescribed by the secretary that the administration and collection costs involved would not warrant collection of the amount due this abatement has nothing to do with a judgment about whether the assessment reflects the taxpayer’s true liability it only although the insolvency employee does make a collectibility determination the freeze code tc cannot be used because that would shut down collection on every tax module of the entire account and the eventual reversal of the tc would cause collection to commence against all of the taxpayer’s property only by abating specific tax assessments the ones for discharged taxes can the insolvency employee continue to collect the nondischarged taxes and if the opportunity arises collect the discharged taxes out of the property to which the lien for those taxes still attaches gl-119911-01 represents the service’s judgment that collecting the account is not cost-effective in effect the service excuses its collector's obligation to account for the tax_liability but does not excuse the taxpayer's liability see 311_fsupp_1184 s d n y service can revive an assessment abated under sec_6404 because the abatement of an uncollectible tax does not cancel the tax see also 100_fsupp_451 ct_cl irs cannot relieve a taxpayer of tax_liability merely because it is uncollectible but can only abate it as a bookkeeping entry 21_fsupp_10 e d pa an abatement made because of a collectibility determination does not extinguish the liability such abatements do not extinguish an otherwise valid tax_liability regardless of the reason for the abatement because the sec_6404 abatement is made on the basis of collectibility and not because the liability was improperly assessed money may still later be collected so long as the collection limitations_period is open while the bankruptcy discharge affects the service’s ability to collect the discharged liability it does not extinguish either the underlying liability or those tax_liens which have otherwise survived the bankruptcy since the underlying tax_liability exists after bankruptcy discharge it also exists after the assessments for the discharged taxes are abated to account for the later collection the sec_6404 abatement may be reversed bankruptcy code sec_522 provides that exempt_property is generally not liable for a prepetition debt except where such debt is secured_by a properly filed tax_lien accordingly where a notice_of_federal_tax_lien is on file before the petition is filed it may be possible to collect the dischargeable tax_liabilities from prepetition assets that were exempted or abandoned in the bankruptcy see in re 901_f2d_744 9th cir although the nftl may be released pursuant to irm once the sec_6404 abatement is posted the service can reinstate the nftl under sec_6325 once the abatement is reversed adjustments such as these because they do not affect tax_liability are not the same as a compromise of the debtor’s taxes the service has the authority under sec_7122 to compromise tax_liabilities agreements to compromise federal tax_liabilities have generally been interpreted by applying contract principles see 372_f2d_352 3d cir 303_f2d_1 5th cir 52_tc_420 contract formation requires mutual assent among the contracting parties one party makes an offer of a contract and the other party accepts that offer some form of consideration also is necessary sec_301_6404-1 delegates to the commissioner the authority to prescribe the uniform rules for making a sec_6404 determination the service has embodied the procedures for bankruptcy discharge determinations in the bankruptcy handbook irm gl-119911-01 see restatement second of contracts sec_22 the service’s determination of collectibility following a sec_6404 abatement is a unilateral act by the service which does not incorporate the required contractual elements of offer acceptance or consideration to enforce the debtor’s in rem liability insolvency makes a non-contractual determination as to the amount that can effectively be collected out of the property to which the lien for those taxes still attaches see irm that determination is based on myriad factors including the relative financial condition of the debtor the net_worth of the exempt abandoned or excluded_property and the total amount of taxes owed such a unilateral collectibility determination is not a compromise bargained for with the taxpayer under sec_7122 case development hazards and other considerations the discharge injunction of b c a prohibits the commencement or continuation of any act to collect recover or offset any discharged debt while the bankruptcy discharge affects the service’s ability to collect the discharged liability from the debtor personally it does not extinguish either the underlying liability or those tax_liens which have otherwise survived the bankruptcy sec_6404 permits the service to abate a tax_assessment to reflect an administrative determination that collection of a tax is economically unfeasible due to a bankruptcy discharge should collection become feasible within the statutory collection_period a sec_6404 abatement may be reversed without effecting an offer_in_compromise with the taxpayer under sec_7122 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views if you have any questions please contact richard charles grosenick pincite
